Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 19, the language “the putter” lacks a proper antecedent basis.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cole (6,290,617) in view of Solheim (8,529,381).  Regarding claim 18, Cole discloses a plastic (abstract) tool including a body (Figs. 1-7) having a pair of extending divot repair prongs (Fig. 3), a ball marker cavity (Figs. 3, 6), a ball marker matching the cavity (Fig. 6), a putter clip adjacent the body (Fig. 4), and the clip removably clips onto a putter on a shaft (Fig. 8).  
Regarding the limitation for the magnetic insert within the cavity, it is noted that Cole lacks this teaching.  Solheim reveals that it is known in the art of divot repair tools to provide the tool with a ball marker cavity (70, 84) and a magnetic insert (86) inserted in the cavity for releasably retaining the ball marker.  It would have been obvious to one of ordinary skill in the art to replace the cavity as taught by Cole with the magnet insert of Solheim in order to accommodate and magnetically retain disc-type ball markers in the golf tool of Cole.  
Regarding the limitation for the clip to have an inner dimeter that prevents substantial movement of the tool during putting, Cole teaches that the tool is attached to the shaft of a golf putter.  Note Figure 8, column 2, lines 21-28 and column 3, lines 38-42 teaching the clip is press fitted to the shaft of the putter.  The press fitting of the clip to the shaft teaches a connection that is obviously capable of preventing substantial movement of the tool during putting.  It is noted that the language “substantial” is relative language that is a broad term.  Note MPEP 2173.05(b)(III)(D).  
Regarding claim 19, the clip of Cole is obviously capable of being out of view of the golfer when putting.  For example, if the tool is located on the underside of the shaft it would be out of a golfer’s view.  
Claims 1-7, 10-17, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cole (6,290,617) in view of Solheim (8,529,381) and Baumann (5,253,868).  Regarding claim 1, the combination of Cole in view of Solheim as applied to claim 18 above teaches the tool substantially as claimed.  Note the rejection of claim 18 as these claims recite substantially similar limitations.  Regarding the limitation for the clip to have an inner diameter between 0.5% and 5% smaller than a diameter of a tapered shaft of a putter near the grip, it is noted that Cole states the desirability for the clip to be sized to be press fitted on the shaft near the club head (44).  Note column 3, lines 38-46.  Baumann reveals that it is known in the art of golf putter shafts to provide an inverted tapered shaft.  Note Figure 1.  Thus, the tool of Cole is obviously capable of attaching to the inverted tapered shaft of a putter such as taught by Baumann near the grip.  Regarding the limitation for the percentages, attention is directed to column 4, lines 25-28 of Cole stating that the tool is intended to be press fitted onto the club shaft.  It would have been obvious to one of ordinary skill in the art to form the clip such that it is slightly smaller (i.e., 0.5-5.0%) than the shaft in order to provide a particular amount of force needed to press fit the clip onto the shaft and remove it from the shaft.  The particular percentages are considered to be obvious given the teachings of Cole and lacking a showing of criticality for the particular percentages by the demonstration of a new and unexpected result obtained therefrom.  
Regarding claims 2-4, the combination of Cole in view of Solheim and Baumann teaches a tool having a clip that would obviously permit its attachment at the uppermost ¼ of the tapered shaft of the club.  Note Figure 8 of Cole showing the attachment at the lower ¼ of the club shaft which would obviously permit its attachment at the upper ¼ of the conventional tapered shaft.  Further, the particular location of the tool on the shaft is considered to be obvious given the teachings of Cole as modified by Baumann and lacking a showing of criticality for the particular location of the tool thereon.  In the alternative, it would have been obvious to one of ordinary skill in the art to form the clip of Cole such that it is attachable in the uppermost ¼ of the club or within 2 inches of the grip or adjacent the grip in order to provide particular positioning of the tool on the shaft.  These particular locations are considered to be obvious given the teachings of the combination and lacking a showing of criticality for the particular locations.  
Regarding claims 5 and 6, the combination of Cole in view of Solheim teaches a ball marker that is magnetically coupled within the cavity via the magnet attachment.  
Regarding claim 7, note column 3, lines 38-46 of Cole stating that the jaws (28) are press fitted on the shaft (40).  This press fitting necessarily defines flexible members (28) to some extent that permit insertion of the shaft therebetween.  
Regarding claim 10, note the Abstract of Cole defining a plastic member.  
Regarding claim 11, note Figure 6 of Cole showing the ball marker asymmetrically located.  
Regarding claim 12, note Figure 10 of Solheim showing the recessed cavity (70, 84) circular in shape.  
Regarding claim 13, Cole lacks the teaching for forming the prongs from metal.  Solheim reveals that it is known in the art of divot repair tools to form the divot tool (20) from metal or plastic.  Note column 6, lines 62-67.  It would have been obvious to one of ordinary skill in the art to form the prongs of the divot tool of Cole from metal in order to provide sufficient stiffness for the prongs.  
Regarding claim 14, note Figures 9 and 10 of Solheim showing the cavity (70, 84) including a raised circumferential ring (76) that inhibits the removal of the ball marker from the recessed cavity.  
Regarding claims 15 and 16, Cole states that the clip is press fitted to the shaft of the golf club.  This press fitting defines a dimension for the clip that removably secures the tool to the putter during putting.  Regarding the limitation for the tool to remain stationary during clubhead speeds of up to 10 mph, Cole teaches that the device is removably secured to the shaft by press fitting which would obviously be capable of securing the tool to the putter during putting speeds of up to 10 mph.  In the alternative, it would have been obvious to one of ordinary skill in the art to provide a more substantial (i.e., tighter) press fitting between the clip and shaft in order to limit chance of loss of the tool during putter use.  It is noted that a more substantial press fitting would obviously secure the tool to the shaft during clubhead speeds of up to 10 mph.  It is noted that this secure attachment is capable of preventing substantial movement of the tool during putting.  
Regarding claim 17, note the rejection of claim 1 as these claims recite similar limitations.  Further, the clip as taught by Cole is obviously dimensioned to clip onto a tapered putter out of view of the golfer when putting.  Attention is directed to the teachings of Baumann stating that it is known in the art of golf putters to provide inverted putter shafts.  Thus, given this teaching the tool as taught by Cole is obviously capable of attaching to the tapered golf club shaft of Baumann near the grip and thus, out of the view of the golfer when putting.  
Regarding claim 21, the combination of Cole in view of Baumann teaches that the clip of Cole is obviously sized for the grip end of the putter as recited.  
Regarding claim 22, the clip as taught by Cole is taught as being press fitted onto the shaft of the putter.  Thus, the clip of Cole obviously exerts enough force to removably secure the tool to the tapered shaft of a putter such as that taught by Baumann.  
Claims 1-7, 10-19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pace (5,116,046) in view of Solheim (8,529,381).  Regarding claim 1, Pace discloses a tool comprising a body (10) having a pair of divot repair prongs (16, 18) and a putter clip defined by legs (32, 34) adjacent the body.  The clip is shown as being attachable to the shaft of a golf putter (58) adjacent the grip.  Note Figure 5.  Note column 2, lines 49-61 defining the resilient legs (32, 34) that attach to the shaft.  Note column 3, lines 23-30 stating that the arcuate surface (40) is less than the radius defining of the shaft and force is applied against surfaces (44) to spread legs (32, 34) apart and allow shaft to enter.  Thus, Pace appears to define an inner diameter between 0.5-5.0% smaller than the diameter of the shaft in order to permit insertion and retention.  It is noted that Pace defines this percentage as a result-effective variable, i.e., a variable which achieves a recognized result.  Note MPEP 2144.05(II)(B).  Pace recognizes that the diameter of the clip may be modified in order to adjust the amount of force needed to permit insertion of the shaft.  To merely modify this diameter to achieve the recited percentages is obvious given the teachings of Pace lacking a showing of criticality by the demonstration of a new and unexpected result obtained therefrom.  It would have been obvious to one of ordinary skill in the art to provide the clip of Pace with an inner diameter between 0.5-5.0% smaller than the dimeter of the shaft in order to provide a particular amount of force needed to insert and remove the shaft from the clip.  
However, Pace lacks the teaching for the tool to include a ball marker, magnetic insert  and ball marker cavity as recited.  Solheim reveals that it is known in the art of divot repair tools to provide the tool with a ball marker cavity (70, 84) and a magnetic insert (86) inserted in the cavity for releasably retaining the ball marker.  It would have been obvious to one of ordinary skill in the art to provide the tool of Cole with the ball marker, cavity and the magnetic insert as taught by Solheim in order to permit the tool to also comprise a releasably retained ball marker on the body.  
Regarding claims 2-4, note Figure 5 of Pace showing the tool located adjacent/abutting the grip.  
Regarding claims 5 and 6, the combination of Pace in view of Solheim teaches a ball marker that is magnetically coupled within the cavity via the magnet attachment.  
Regarding claim 7, note column 2, lines 49-62 of Pace stating that the legs (32, 34) are resilient.  
Regarding claim 10, note column 2, lines 8-28 of Pace defining a plastic member.  
Regarding claim 11, note Figures 9 and 10 of Solheim showing the cavity (84) asymmetrical located within the cavity (70).  Thus, the combination of Pace in view of Solheim teaches an asymmetric recessed cavity.  
Regarding claim 12, note Figure 10 of Solheim showing the recessed cavity (70, 84) circular in shape.  
Regarding claim 13, Pace lacks the teaching for forming the prongs from metal.  Solheim reveals that it is known in the art of divot repair tools to form the divot tool (20) from metal or plastic.  Note column 6, lines 62-67.  It would have been obvious to one of ordinary skill in the art to form the prongs of the divot tool of Pace from metal in order to provide sufficient stiffness for the prongs.  
Regarding claim 14, note Figures 9 and 10 of Solheim showing the cavity (70, 84) including a raised circumferential ring (76) that inhibits the removal of the ball marker from the recessed cavity.  
Regarding claims 15 and 16, Pace states that the clip is press fitted to the shaft of the golf club.  This press fitting defines a dimension for the clip that removably secures the tool to the putter during putting.  Regarding the limitation for the tool to remain stationary during clubhead speeds of up to 10 mph, Pace teaches that the device is removably secured to the shaft by press fitting and that the diameter of the prongs is substantially less than that of the putter shaft.  Note column 3, lines 23-30.  Thus, the clip is dimensioned to be secure for putts with a clubhead speed of up to 10 mph.  In the alternative, it would have been obvious to one of ordinary skill in the art to provide a reduced diameter in order to more securely attach the tool to the shaft.  This reduced diameter would obviously secure the tool to the shaft during clubhead speeds of up to 10 mph.  
Regarding claim 17, note the rejection of claim 1 as these claims recite similar limitations.  Further, the clip as taught by Pace is obviously dimensioned to clip onto a tapered putter out of view of the golfer when putting.  For example, the clip is capable of extending on the underside of the putter during putting and thus, would be out of the view of the golfer when putting.  
Regarding claim 18, note the rejection of claim 1 as these claims recite similar limitations.  Further, the clip as taught by Pace is obviously capable of preventing substantial movement of the tool during putting.  Note column 3, lines 23-30 of Pace stating that the clip has a diameter that is substantially less than that of the putter shaft.  Thus, this tight fit prevents substantial movement of the tool during putting as recited.  
Regarding claim 19, the clip as taught by Pace is obviously capable of being out of view of the golfer when putting.  For example, if the tool is located on the underside of the shaft it would be out of a golfer’s view.  
Regarding claim 21, note Figure 5 of Pace showing that the clip is obviously sized for the grip end of the putter as recited.  
Regarding claim 22, the clip as taught by Pace is taught as being press fitted onto the shaft of the putter.  Thus, the clip of Pace obviously exerts enough force to removably secure the tool to the tapered shaft of a putter.  
Response to Arguments
Applicant's arguments filed May 10, 2022 have been fully considered but they are not persuasive.  Regarding claim 1 and the combination of Cole in view of Solheim, the applicant contends that the combination lacks the teaching for sizing the club such that it is mounted near the grip end of a tapered golf club shaft.  However, this argument is not persuasive as the rejection of claim 1 now includes the reference to Baumann.  Baumann teaches that it is known in the art of golf putters to provide the shaft as an inverted taper.  Note Figure 1.  Providing the tool of Cole defines a clip that is capable of attachment near the grip end of the tapered shaft of Baumann.  Thus, Cole teaches a clip that is sized to mount on the tapered shaft of a putter near the grip as recited.   
Regarding claim 17, the clip as taught by Cole is attachable to the tapered putter shaft.  Further, the clip is capable of attaching out of the view of the golfer when putting.  For example, the tool of Cole is attachable to the underside of the golf shaft and thus, would be out of the view of the golfer when putting.  It is noted that this limitation relates to the intended use of the invention.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, the tool of Cole is capable of attachment out of the view of the golfer when putting (i.e., on the underside of the shaft) and thus, meets the claim limitation.  
Regarding claim 18, the clip as taught by Cole meets the claim definition as Cole teaches that the clip is press fit onto the shaft.  This press fit necessarily defines an inner diameter for the clip that prevents substantial movement of the tool during putting as recited.  
Regarding claim 21, the applicant contention that the limitation for the clip to fit the grip end is not a recitation of intended use has been considered but is deemed to be moot in view of the teachings of Baumann.  As noted in the rejection of claim 21 above, Baumann reveals that it is known in the art of golf to provide a putter with an inverted taper.  Given this teaching, the clip as taught of Baumann would be capable of attachment to the tapered shaft as taught by Baumann near the grip end.  
Regarding the applicant’s arguments directed to the combination including the reference to McCain, it is noted that these rejections have been withdrawn and thus, the applicant’s remarks are deemed to be moot.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/            Primary Examiner, Art Unit 3711